Citation Nr: 1227022	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  10-03 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to March 1969.  He also served as a member of the United States Naval Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen the claim.  

The Veteran requested a hearing before the Board in his January 2010 VA Form 9.  The RO informed the Veteran that his requested hearing had been scheduled for June 2010.  See April 2010 letter. The Veteran, however, failed to report for the scheduled hearing.  As the record does not indicate the Veteran has requested that the hearing be rescheduled, the Board deems the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704 (2011).

The Board has reviewed the Veteran's physical claims file and his file on Virtual VA to ensure a total review of the available evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed September 2007 rating decision confirmed and continued the denial of a claim for service connection for bilateral hearing loss on the basis that there was no evidence of record showing the condition was related to service.  

2.  Additional evidence submitted since September 2007 on the issue of service connection for bilateral hearing loss does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for bilateral hearing loss.  See January 2009 VA Form 21-4138.  The RO has declined to reopen the claim and has continued the denial issued in a previous final decision.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

A rating decision issued by the RO in September 2007 confirmed and continued the denial of a claim for service connection for bilateral hearing loss on the basis that there was no evidence of record showing the condition was related to service.  The RO notified the Veteran of this decision by letter dated September 2007, but he did not appeal.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(a).  An unappealed determination of the agency of original jurisdiction (AOJ) is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a).

The Veteran filed a claim to reopen in January 2009, and this appeal ensues from the June 2009 rating decision issued by the RO in Waco, Texas, which declined to reopen the claim on the basis that no new and material evidence had been submitted.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the auditory thresholds for at least three of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence before the RO in September 2007 included the Veteran's service treatment records from his periods of active duty and Reserve service.  Service treatment records from his active duty service show that the Veteran was treated in July 1968 for ringing in his ears from firing weapons, complaints of decreased hearing in the left ear, and that his right ear was stopped up, requiring drainage.  The Veteran's service treatment records from his Reserve service indicate that the Veteran consistently denied experiencing ear, nose, or throat trouble, or hearing loss, that audiometric testing demonstrated normal hearing, and that clinical evaluation showed normal ear drums.  See reports of medical history and examination dated December 1971, July 1973, May 1974, April 1975, and April 1976.  

Evidence before the RO in September 2007 also included VA treatment records and two VA audiological examination reports.  In pertinent part, an October 1995 examination revealed that the Veteran exhibited bilateral hearing loss per VA standards and that he reported exposure to acoustic trauma in service, but no opinion as to the etiology of the Veteran's hearing loss was provided.  See record from El Paso Hearing Aid and Audiology Center.  VA treatment records reveal that the Veteran was seen with complaints of hearing loss and problems with his hearing aids.  A March 2007 VA examination showed that the Veteran continued to exhibit bilateral hearing loss per VA standards.  It was the examiner's opinion, however, that it was less likely than not that the Veteran's hearing loss was related to military noise exposure.  

Lastly, evidence before the RO in September 2007 also included several lay statements in support of the Veteran's claim.  His wife reported that he was always asking her what people had said, which started happening right after he came back from Vietnam.  See September 1996 statement.  In buddy statements dated September 1996 and July 1997, the Veteran's in-service exposure to acoustic trauma with resulting complaints of decreased hearing was reported.  

The evidence added to the record since September 2007 includes additional VA treatment records and statements from the Veteran.  The VA treatment records show complaints of, and treatment for, decreased hearing.  In his statements, the Veteran has asserted that he was treated for his ears, including ringing of the ears, in service, and has submitted duplicative copies of his service treatment records in support of his contention that he experienced a loss of hearing in service.  See e.g., July 2009 VA Form 21-4138.  

The medical evidence added to the record since September 2007 is new because it had not previously been submitted; however, it is not considered material because the evidence could not reasonably substantiate the claim were it to be reopened.  More specifically, the new medical evidence remains devoid of any indication that the Veteran's bilateral hearing loss is etiologically related to service.  Additionally, the Veteran's own statements concerning his claim are cumulative of those that were before the RO in September 2007 and are, therefore, not new.  As he did prior to September 2007, the Veteran continues to assert that he had in-service exposure to acoustic trauma and a decrease in hearing acuity as a result.  This same argument was advanced prior to the RO's September 2007 adjudication of the Veteran's claim.  

The Board has considered the Veteran's statements asserting a nexus between his in-service treatment for his ears and his bilateral hearing loss, namely his assertion that his in-service treatment for his ears demonstrate that his hearing loss was incurred on active duty.  While the Veteran is competent to report a decrease of hearing acuity while in service, he is not competent to report that he had bilateral hearing loss while in service because he does not have the education, training, or experience to offer a medical diagnosis.  See 38 C.F.R. § 3.159(a)(1); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Moreover, bilateral hearing loss is an internal process that cannot be directly observed and is determined through the use of audiometric testing, which is distinguishable from those types of disabilities that are capable of direct observation, to include a separated shoulder, varicose veins, and flat feet.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).  Additionally, merely reiterating previously made arguments, without independent verification of these assertions, is insufficient grounds to reopen the claim.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312 (1992).

For the foregoing reasons, the Board finds that the record does not contain new and material evidence to reopen the claim for entitlement to service connection for bilateral hearing loss and that the claim to reopen must be denied.

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In regards to claims to reopen, the RO must provide notice as to what evidence is necessary to substantiate the element(s) of service connection that was found insufficient in its previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice was provided to the Veteran in a February 2009 letter.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as the Veteran's service, private and VA treatment records have been associated with the claims folder and he was afforded an appropriate VA examination in March 2007.  The Board acknowledges that the Veteran was not afforded a VA examination in conjunction with his claim to reopen.  However, VA is not required to provide an examination in the absence of new and material evidence.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.



ORDER

New and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss.  The request to reopen this claim is denied.



______________________________________________
D. VAN WAMBEKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


